  Case 1:21-cv-01272-MHC Document 5 Filed 02/12/21 Page 1 of 2




PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


RICHARD LEE HARTMAN,                             )
                                                 )     CASE NO. 4:20CV2752
               Plaintiff,                        )
                                                 )
               v.                                )     JUDGE BENITA Y. PEARSON
                                                 )
DANNY LOWRY, et al.,                             )
                                                 )
               Defendants.                       )     ORDER


       The Complaint (ECF No. 1) in the above-entitled action was filed on December 11, 2020.

On that same date, the original summons were issued to counsel for Plaintiff for service upon

Defendants. Plaintiff has not filed any proof of service as required by Fed. R. Civ. P 4(l).

Defendants Danny Lowry and Ricky Sanders have appeared, but Defendant Mike Walker has

not.

       Fed. R. Civ. P. 4(m) requires the plaintiff to serve the summons and complaint upon the

defendant within 90 days after the complaint is filed. If Plaintiff cannot show good cause why

service of the summons and complaint was not made within 90 days after the filing of the

complaint, pursuant to Rule 4(m), the action will be dismissed without prejudice on March 12,

2021 as to Defendant Walker only. Moncrief v. Stone, 961 F.2d 595, 596 (6th Cir. 1992)

(interpreting the predecessor to Rule 4(m)).

       Pursuant to the Court’s Standing Order, Defendants must “file an answer to the complaint

regardless of whether they have filed or plan to file a motion to dismiss. The filing of a motion
  Case 1:21-cv-01272-MHC Document 5 Filed 02/12/21 Page 2 of 2




(4:20CV2752)

to dismiss shall not delay the time in which the party must answer the complaint.” Standing Case

Management Conference Scheduling Order, at 5.

       No later than ten (10) days from the date of this Order, Defendants Lowry and Sanders

shall file answers (or a joint answer) to the Complaint.



       IT IS SO ORDERED.


 February 12, 2021                              /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




                                                 2
